Citation Nr: 1040629	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-27 526	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a bilateral elbow 
disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 and April 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2007 rating decision in which the RO denied, inter alia, 
the Veteran's claim for service connection for a bilateral elbow 
disability.  The Veteran filed a notice of disagreement (NOD) in 
November 2007.  A statement of the case (SOC) was issued in July 
2009, and later that month, the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals).

In March 2010, the Veteran and his wife testified during a Board 
video-conference hearing before a Veterans Law Judge; a 
transcript of that hearing is of record.

In April 2010, the Board remanded the Veteran's claim for service 
connection for a bilateral elbow disability to the RO, via the 
Appeals Management Center (AMC) in Washington, D.C., for further 
action, to include additional development of the evidence.  In a 
September 2010 rating decision, the AMC granted the Veteran's 
claim for service connection for a bilateral elbow disability.


FINDING OF FACT

The AMC's September 2010 award of service connection for a 
bilateral elbow disability represents a full grant of the benefit 
sought on appeal.


CONCLUSION OF LAW

There no longer remains any allegation of error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.202 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  In the present case, the 
Veteran's claim for service connection for bilateral elbow 
disability was granted by the AMC.  Thus, as the full benefit 
sought on appeal was granted by the AMC, there remains no 
outstanding issue on appeal.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


